PER CURIAM.
The above styled case came to this court as an interlocutory appeal, was set down for oral argument on February IS, 1966, and none of the . parties appeared before the court on oral argument.
We noted that the case was a law action and that the interlocutory appeal filed herein did not relate to jurisdiction or venue. It was, therefore, not a proper subject for an interlocutory appeal. We also find in the record that the appellant and Paul B. Johnson had entered into a stipulation for a dismissal reciting that they had settled all of their differences and jointly moved this court to dismiss Johnson as a party, which this court did on November 2, 1965.
We find no grounds for entertaining this interlocutory appeal and hereby dismiss the said appeal.
ALLEN, C. J., and LILES and HOB-SON, JJ., concur.